\»>\

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

F|LED

MAY ' 8 2009

Jean-Pierre Ronet, ) NANCY MAYER WH|TT|NGTON, CLERK
) U.S. D|STR|CT COURT
Plaintiff, )
)
v ) Civil Action No. `
) 09 M85U
)
United States of America el al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in_forma pauperis. Pursuant to 28 U.S.C. § l9l5(e), the Court is
required to dismiss a complaint upon a determination that it, among other grounds, fails to state a
claim upon which relief may be granted or seeks monetary relief from a defendant who is
immune from such relief. 28 U.S.C. § l9l5(e)(2)(B)(ii)-(iii).

Plaintiff, a resident of Florida, sues the United States, the United States District Court for
the Middle District of Florida (Tampa Division) and its Clerk of Court, as well as the City of
Tampa, the Second District Court of Appeals for the State of Florida and a host of court staff and
current and former officials based in Florida. The complaint stems from the dismissal of
plaintiff’ s civil action filed in the Middle District of Florida in August l99l, and the denial of his
motions to reopen the case and for reconsideration in January and February 2005. See Compl. at
4-5 & Attachments. Plaintiff claims that the "transferring of Judge Nimmons, together with the
civil complaint being closed and archived was an elaborate conspiracy directed to deny plaintiff
his day in Court on the ‘factual matters . .  ripping plaintiff of his constitutional

g

rights." Id. at 5. Plaintiff seeks monetary damages exceeding $120 million.

Judges and other court officials "are absolutely immune from liability for damages" under
42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents of Fea’eral Bureau of Narcotics, 403
U.S. 388 (l97l), for actions taken, as alleged here, within the scope of their official duties as "an
integral part of the judicial process." Sindram v. Sua'a, 986 F.2d 1459, 1460 (D.C. Cir. 1993).
Moreover, this Court is not a reviewing court and, thus, has no authority to review the Middle
District ofFlorida’s decisions. See Smalls v. U.S., 471 F.3d 186, l92 (D.C. Cir. 2006) ("A
federal district court lacks jurisdiction to review decisions of other federal courts."); 28 U.S.C.
§§ 1331-69 (establishing district court jurisdiction).

As for the defendants who are not covered by immunity, plaintiff has not stated any facts
to support their involvement in a conspiracy to deny his civil rights. See Martin v. Malhoyt, 830
F.2d 237, 258 (1987) ("Unsupported factual allegations which fail to specify in detail the factual
basis . . . will not suffice to sustain a claim of governmental conspiracy to deprive [plaintiff] of
[his] constitutional rights.") (internal quotation marks and citations omitted) (brackets in
original); Johnson v. U.S., 590 F. Supp.2d l0l, 107 (D.D.C. 2008) ("Conclusory allegations of
an agreement will not suffice.") The complaint therefore will be dismissed. A separate Order

accompanies this Memorandum Opinion.

/lé\~>.»£/r/

-H_
Date: April vol , 2009 Uniteél@tates District Judge